The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to Application filed on 2/9/2021 in which claims 1-20 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2021 was considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities, the claim in line 5 recite “movably secured the helmet” change to –movably secured to the helmet--. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: one or more structures in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-6 recite “arcuate slot” and “slot” which both referred to in the specification as (28), which is unclear if they are the same. It was interpreted as they are the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (U.S. Patent No. 6,047,409).


    PNG
    media_image1.png
    661
    940
    media_image1.png
    Greyscale

Regarding claim 1, Simpson discloses an apparatus (See Fig. 1) comprising: 
a helmet (Fig. 1 identifier H) configured (capable) to encase a head of a wearer (when worn) and including a face opening (See annotated Fig. A which is the opening adjacent the face of the wearer when worn and that is located just behind the visor (S)) (capable) for exposing at least a portion of a face of the wearer when the helmet is worn; 
a visor assembly (which is the entire apparatus shown in Fig. 1 excluding the helmet (H)) including a visor (S), a first arm (See Fig. A above) secured (integrally) to the visor (See Fig. A), the first arm (See Fig. A) being movably secured to the helmet (See Figs. 6-9), the recitation “such that the visor is positionable over the face opening when the visor assembly is in a down position and positionable above the face opening when the visor assembly is in a retracted position” was considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function; and 
one or more structures fastened to one or more of the helmet and the visor assembly (26, 27) and configured (capable) to engage automatically when the visor assembly is in the down position to prevent movement of the visor assembly to the retracted position upon application of the inward and upward force on the visor assembly and to remain disengaged and not hinder movement of the visor assembly to the retracted position in the absence of the inward and upward force, the recitation “to engage automatically when the visor assembly is in the down position to prevent movement of the visor assembly to the retracted position upon application of the inward and upward force on the visor assembly and to remain disengaged and not hinder movement of the visor assembly to the retracted position in the absence of the inward and upward force” was considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function. 

Regarding claim 2, Simpson discloses an apparatus wherein the one or more structures (See above) include a shoulder (See Fig. A) extending inwardly from an outer surface of the helmet around the face opening (See Fig. a), the recitation “and positioned such that the inward and upward force urges an upper edge of the visor assembly against the shoulder” was considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

Regarding claim 3, Simpson discloses an apparatus further comprising a shelf (See Fig. A) extending outwardly from the shoulder (See Fig. A) having the shoulder positioned between the shelf and the outer surface of the helmet (See fig. A), the shelf being positioned to engage an inner surface of the visor (See Fig. A), the recitation “responsive to the inward and upward force” was considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

Regarding claim 5, Simpson discloses an apparatus further comprising: 
a second arm (See Fig. A) secured to the visor (See Fig. A), the first arm being pivotally secured on a first side of the helmet and the second arm being pivotally secured on a second side of the helmet (See Fig. A and Figs. 6-9), the face opening being positioned between the first arm and the second arm (See Fig. A); 
a first (right) slot formed in the first arm (See Fig. A); 
a second (left) slot formed in the second arm (See Fig. A); 
a first (right) post (42) secured to the helmet (See Fig. A) and passing through the first slot (See Fig. A), the first post slidable within the first slot (See Fig. A); and 
a second (left) post secured to the helmet (See Fig. A) and passing through the second slot (See Fig. A), the second post slidable within the second slot (See Fig. A); 
wherein the first slot and the second slot (See Fig. A) are configured (capable) to enable the visor to be pressed inwardly against the shoulder responsive to the inward and upward force, the recitation “configured to enable the visor to be pressed inwardly against the shoulder responsive to the inward and upward force” was considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

Regarding claims 11-15 Simpson has been previously discussed, but Simpson teachings will again be summarized below. Simpson teaches a helmet system having a visor with one or more structures having a shoulder and a shelf. Under the principles of anticipation, if a prior art device, in its normal and usual operation, would inherently perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02.

	Allowable Subject Matter
Claim 4, 6-10 and 16-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732